

115 S2707 IS: Informing Seniors about Opioids Act of 2018
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2707IN THE SENATE OF THE UNITED STATESApril 18, 2018Mr. Nelson (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide educational resources regarding opioid
			 use and pain management as part of the Medicare & You handbook.
	
 1.Short titleThis Act may be cited as the Informing Seniors about Opioids Act of 2018. 2.Provision of information regarding opioid use and pain management as part of Medicare & You handbook (a)In generalSection 1804 of the Social Security Act (42 U.S.C. 1395b–2) is amended by adding at the end the following new subsection:
				
 (d)The notice provided under subsection (a) shall include educational resources, compiled by the Secretary, regarding opioid use, pain management, and alternative pain management treatments..
 (b)Effective dateThe amendment made by subsection (a) shall apply to notices distributed prior to each Medicare open enrollment period beginning after January 1, 2019.